UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

FRANCISCO VASQUEZ #634805 CASE NO. 6:18-CV-00048 SEC P

VERSUS UNASSIGNED DISTRICT JUDGE
S W MCCAIN MAGISTRATE JUDGE WHITEHURST
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, determining that the findings are correct under the
applicable laW, and noting the absence of objections to the Report and
Recommendation in the record,

IT IS ORDERED, ADJUDGED, AND DECREED that the petition for Writ
of habeas corpus pursuant to 28 U.S.C. §2254 be DENIED and DISMISSED WITH
PREJUDICE, consistent With the report and recommendation

THUS DONE in Chambers on this O/ZQ t § day of ,

2018.

 

Unassigne ` 'strict Judge

  

